DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Statement of Reason for Allowance
 
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Cohen (US 2014/0072141) did not have the claimed feature “a visible part, wherein the visible part is connectable to the housing; andat least one first elastic clamping element for the fixing of the microphone assembly to an interior paneling wherein the second housing part comprises a bearing and damping means and wherein the microphone capsule and the circuit board are received by the bearing and damping means so as to be held in the interior space of the housing " as required by claim 2, when combined with all the limitations of claim 2.  The Examiner has considered the Applicant’s arguments to be persuasive and claim 2 overcomes the prior art of record.
As previously cited the following is an examiner's statement of reasons for allowance: the prior art of records teaches various microphone assemblies, for example Cohen et al. (US 2014/0072141), Julstrom et al. (US 6,560,344), and Mittleman et al. (US 2009/0245565). However, the prior art of record fails to show “wherein the at least one first elastic clamping element is formed on the microphone assembly such that, for the generation of a first clamping force, a spacing between a support surface of the 
Upon further search, the prior art of records teaches microphone assemblies, for example Skiver et al. (US 6,329,925), Khamashta et al. (US 2009/0257613) and Zhou (US 2009/0175480). However, the prior art of record fails to show “wherein the at least one first elastic clamping element is formed on the microphone assembly such that, for the generation of a first clamping force, a spacing between a support surface of the visible part and a pressure surface of the first clamping element is variable while maintaining the first clamping force, such that the microphone assembly is fastenable with selfclamping action in a recess of interior panelings of different thickness," as required by claim 1,  “a visible part, wherein the visible part is connectable to the housing; andat least one first elastic clamping element for the fixing of the microphone assembly to an interior paneling wherein the second housing part comprises a bearing and damping means and wherein the microphone capsule and the circuit board are 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651